Citation Nr: 0214469	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  93-00 955	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the left forearm.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent, including 
entitlement to an extraschedular evaluation. 

(The issue of entitlement to a rating higher than 20 percent 
for residuals of a bayonet wound to the left knee will be the 
subject of a separate decision by the Board)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board), 
in part, on appeal from a rating decision of September 1990 
by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating 
higher than 10 percent for residuals of a bayonet wound of 
the left knee and proposed to reduce the rating for bilateral 
hearing loss from 10 percent to noncompensable (0 percent).  
The proposed reduction for the defective hearing was 
effectuated in January 1991, effective in April 1990. The 
veteran testified at a hearing at the RO in December 1990 in 
connection with his appeal.  After the hearing, the hearing 
officer assigned an increased rating of 20 percent for the 
left knee disability.  The veteran testified at another 
hearing at the RO in August 1992.  On preliminary review of 
the appeal as to the left knee and hearing loss issues in 
August 1995, the Board remanded the case to the RO for 
further evidentiary development and adjudication.  The 
veteran testified at a hearing before the Board in 
Washington, D.C. in May 1997.   

By a decision issued in June 1997, the Board denied the 
appeal for an increased schedular evaluation for bilateral 
hearing loss but remanded the question of whether the veteran 
was entitled to an extraschedular evaluation for hearing loss 
under 38 C.F.R. § 3.321(a).  Following completion of the 
actions requested, the RO continued its prior denial of a 
rating higher than 20 percent for the left knee.

In January 1999, while the appeal for an extraschedular 
rating for bilateral hearing loss was in remand status at the 
RO, the veteran filed an additional claim for an increased 
schedular rating for that disability.  In March 1999, the RO 
denied that claim and in May 2001 denied an extraschedular 
rating for hearing loss.  

This matter is also before the Board on appeal from a May 
2000 rating decision which denied the veteran's claim for 
service connection for residuals of a shell fragment wound to 
the left forearm.  The veteran's claim for service connection 
for this disability was readjudicated in May 2001 following 
completion of the evidence pursuant to the recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), at which time 
service connection was again denied.  

In its June 1997 decision, the Board noted that at a hearing 
before the Board in Washington, D.C. in May 1997, the veteran 
had raised additional issues for consideration, including 
entitlement to service connection for a right ankle disorder 
secondary to his service-connected left knee disorder and 
entitlement to an increased rating for service-connected 
residuals of a shell fragment wound involving the left hand.  
These matters were referred to the RO for appropriate 
consideration.  The RO subsequently granted service 
connection for a "right ankle condition" and assigned a 
10 percent rating from May 1997.  By a rating decision of 
August 1999, the RO raised the rating for the left hand 
disability from 10 percent to 20 percent effective in May 
1997.  The veteran protested the effective date of the award, 
and a statement of the case addressing the issue of 
entitlement to an earlier effective date for the increased 
evaluation was issued in September 1999.  The veteran did not 
file a substantive appeal with respect to this issue.  
Consequently, the RO's decision as to the effective date of 
the award is final and the matter is not before the Board at 
the present time.  

On May 14, 2001, the Board notified the veteran by letter 
that there was a question as to whether he had submitted a 
substantive appeal with respect to the issues on appeal.  On 
further review, the Board finds that a letter by the veteran 
dated 
June 21, 2001, may be accepted in lieu of a VA Form 9 and 
constitutes a timely substantive appeal.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for 
residuals of a bayonet wound to the left knee pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The negative and positive evidence of record with respect 
to the question of whether the documented post service 
metallic fragment in the veteran's left forearm is the result 
of a wound received during active military service is in 
relative equipoise.

2.  The veteran's bilateral hearing loss is manifested by 
level III hearing impairment in the right ear and level VI 
hearing impairment in the left ear under the former rating 
criteria; under the revised criteria, the veteran's bilateral 
hearing loss is manifested by level VI hearing impairment in 
the right ear under Table VIA and level VII hearing 
impairment in the left ear under Table VI.

3.  The veteran's service-connected hearing loss does not 
result in an exceptional or unusual disability picture that 
would render impractical the application of the regular 
schedular rating standards.  


CONCLUSION OF LAW

1.  Residuals of a shell fragment wound to the left forearm 
were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002).  

2.  The criteria for an increased schedular rating higher 
than 10 percent for bilateral hearing loss are not met under 
the criteria in effect prior to June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.85, 4.87, Code 6101 (1998).  

3.  The criteria for an increased schedular rating to 30 
percent for bilateral hearing loss are met under the criteria 
in effect on and after June 10, 1999.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.85, 4.86, Code 6100 (2001).  

4.  The criteria for increased extraschedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the veteran has been furnished with a 
statement of the case as to each of the issues on appeal as 
well as several supplemental statements of the case which 
provided notice of the pertinent law and regulations and of 
the evidentiary deficiencies that resulted in the denial of 
the claim as to each issue.  In addition, the RO has fully 
explained, especially in letters dated in April and July 
2001, the requirements of the VCAA, including the specifics 
of VA duties under that Act.  The letters explained in detail 
what information was required from the veteran and made it 
clear what actions would be taken by the Board to obtain 
additional evidence on his behalf following receipt of such 
information from the veteran.  These documents are sufficient 
to apprise the veteran of the evidence that must be submitted 
to support the claim and to advise him which documents would 
be obtained by the VA in furtherance of the duty to assist 
and which documents must be provided by him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the RO has obtained all 
available VA medical records and numerous VA examinations 
have been performed.  The RO has assisted the veteran in 
procuring relevant private treatment records.  The veteran 
and his representative have identified no additional records 
which would serve to support the veteran's claim, nor has the 
Board identified any from the record.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf. 

I.  Service Connection for Residuals of a Shell Fragment 
Wound to the Left Forearm

Legal Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Combat veterans are afforded special consideration.  Where a 
veteran engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Caluza v. Brown 7 Vet. App. 498 (1995).  

Discussion

The relevant evidence as to this issue may be briefly 
summarized.  Service department medical records show that in 
March 1967 the veteran was struck in the left hand by 
shrapnel during combat in Vietnam and sustained a wound of 
the dorsum of the left hand and of the extensor tendon of the 
fifth finger.  Records relating to treatment of this injury 
contain no reference to additional fragment wounds involving 
the left forearm or any other area other than the left hand, 
and none were reported at any other time during service.  No 
residuals of a wound involving the left forearm were reported 
on VA examinations in July 1968, April 1971 or June 1973.  A 
separate grant of service connection is in effect for 
residuals of the left hand wound with neuropathy, rated 
10 percent disabling from March 1971 and 20 percent disabling 
from May 1997.  

VA outpatient treatment records contain a report, apparently 
prepared in August 1993, showing that the veteran was seen 
for complaints relating to a shrapnel injury to the left arm.  
He had undergone surgery in May 1993 to remove a lipoma from 
the left forearm but the pain had worsened.  A separate 
medical record which was undated but was enclosed with other 
records dated in 1993, contains a notation that the veteran 
had recently undergone the removal of a lipoma from the left 
forearm where there was shrapnel inside.  At a VA examination 
performed in January 1999, X-rays of the left elbow and 
forearm showed a 3-millimeter metallic foreign body in the 
superficial soft tissues along the dorsolateral aspect of the 
proximal forearm.  Statements dated in June and July 2001 
from D. T. Bronson, a service associate of the veteran, 
relate that the veteran had received wounds involving the 
forearm as well as other areas.  A September 2001 statement 
from the veteran's mother relates that pieces of metal had 
continued to work their way out since the wound.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The January 1999 VA X-ray showing a metallic fragment in the 
veteran's left forearm satisfies the requirement that a 
current disability be shown.  More problematic is the fact 
that the receipt of a fragment wound in service is not 
documented in service medical records which fully describe 
the wounds received by the left hand.  However, the 
unavailability of service medical records is not necessarily 
fatal to the service connection claim.  The veteran is a 
combat veteran, and it is well established that, in the case 
of a combat veteran, satisfactory lay or other evidence of 
injury consistent with the circumstances of his service must 
be accepted by the Secretary as proof of service incurrence, 
unless rebutted through clear and convincing evidence.  
38 U.S.C.A. § 1154; Collette v. Brown, 82 F.3d, 389 (Fed. 
Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board finds that the presumption applies in the present case.  
The veteran has submitted a statement from a combat associate 
to confirm the occurrence of the forearm wound in service as 
well as a statement from his mother regarding the presence of 
metallic fragments since service.  The statement of the 
service associate is consistent with the circumstances or 
conditions of the veteran's service.  Therefore, not 
withstanding the absence of official documentation of a left 
forearm wound in service, the Board finds that the evidence 
is at least in relative equipoise with respect to the 
question of whether the post service shell fragment is the 
result of combat injury received in service. 

The Board finds that the record thus presents a proper basis 
for the granting of service connection for residuals of a 
shell fragment wound to the left forearm.  It should be noted 
that although the above-cited VA medical record attributes 
ulnar neuropathy to the shrapnel wound of the left forearm, 
ulnar neuropathy is already service connected as part of the 
residuals of the shell fragment wound to the left hand.  


II.  Entitlement to an Increased Rating for Bilateral 
Defective Hearing

Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2001).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ratings for defective hearing are established according to 
the degree of hearing impairment at 1,000, 2,000, 3,000 and 
4,000 hertz in combination with the degree of speech 
discrimination ability.  38 C.F.R. § 4.85, Codes 6100 (2001).  
The VA rating schedule sets forth 11 levels of auditory 
acuity, shown in chart form, designated as level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII (2001).  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
solely on the basis of organic impairment of hearing acuity 
established by controlled speech discrimination tests and the 
average hearing threshold level determined by pure tone 
audiometry testing.  Ratings for defective hearing were 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with 
speech discrimination ability.  38 C.F.R. § 4.85 and § 4.87, 
Codes 6100 through 6111 (as in effect before June 10, 1999).  

Effective June 10, 1999, while the veteran's claim was 
pending, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss and other ear disabilities.  See 64 Fed. Reg. 25,202 
through 25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The schedular criteria based on pure tone audiometry and 
speech discrimination for the purpose of determining the 
applicable auditory acuity level are the same under the 
revised criteria, but provisions for evaluating exceptional 
patterns of hearing impairment were added.  Revisions to 
38 C.F.R. § 4.86 specify the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997).  
See also VAOPGCPREC 3-2000.  In the present case, the old and 
the new versions of the rating criteria are the same except 
for the addition of provisions that apply in narrowly defined 
circumstances where specific patterns of pure tone thresholds 
are present, namely, where the applicable thresholds in 
either or both ears are all 55 or higher or where the 
discrepancy between the thresholds at 1000 hertz and 2000 
hertz is of the specified degree.  In the present case, the 
new provisions found at 38 C.F.R. § 4.86(b) apply and result 
in a higher rating than that provided under the old criteria.  
Consequently, the newer, current version of the regulation is 
more favorable to the veteran than the other.  

Discussion  

The question of whether the veteran was entitled to an 
increased schedular evaluation for bilateral defective 
hearing based on his February 1990 claim was resolved by the 
Board's June 1997, which denied the claim, but the question 
of entitlement to an extraschedular evaluation based on such 
claim remains pending before the Board by virtue of the 
Board's remand of that issue to the RO for initial 
consideration.  The question of whether the veteran is 
entitled to an increased schedular evaluation is limited to 
the period since January 1999, when the veteran filed another 
claim for increase.  Since the claims for both schedular and 
extraschedular increased ratings arise from claims for 
increase, as defined in 38 C.F.R. § 3.160(f) (2001), as 
distinguished from an initial rating assigned following the 
original grant of service connection, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994) (that although the 
entire recorded history must be considered, the regulations 
do not give past medical reports precedence over current 
findings and it is the present level of disability that is of 
primary concern) applies in the present appeal.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

With respect to the question of entitlement to an increased 
schedular evaluation based on the January 1999 claim, the 
record shows that the veteran was given a VA audiological 
examination in February 1999 but that no pure tone thresholds 
or speech discrimination scores were recorded since the 
scores obtained were inconsistent and deemed invalid.  
Further testing performed in September 2000 could not be 
completed since the veteran was late for his appointment and 
there were other appointments scheduled.  The veteran was 
retested in October 2000, at which time the pure tone air 
conduction thresholds in the right ear were 30, 75, 85 and 
80 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, with an average of 67 for these frequencies.  
In the left ear, the thresholds were 30, 80, 80 and 75 
decibels with a four-tone average of 66 decibels for these 
frequencies.  The speech recognition scores were 84 percent 
in the right ear and 74 percent in the left ear.  These 
findings were interpreted to show mild sloping to severe 
sensorineural hearing loss bilaterally.  

The results obtained in October 2000 are the only valid 
audiometric test scores available for use in considering the 
claim for increase.  The findings reported therein represent 
level III hearing in the right ear and level VI hearing in 
the left ear Under Table VI.  These levels result in a rating 
of 10 percent under Table VII using the rating criteria in 
effect prior to June 10, 1999.  Thus, the prior rating 
criteria do not provide a basis for an increased rating for 
the veteran's bilateral hearing loss.

As noted above, the revised rating criteria that went into 
effect in June 1999 apply to the veteran's claim.  The 
revised criteria retained the existing formulation for 
ratings for hearing loss disabilities based on pure tone 
audiometry and controlled speech discrimination tests but 
made regulatory the existing VA practice of assigning speech 
discrimination scores obtained by use of the Maryland CNC 
speech discrimination tests.  The requirement that the test 
results reflect the use of any hearing aids worn by the 
patient was also made regulatory.  In addition, the revised 
criteria included additional provisions for rating certain 
patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 in cases where the 
speech discrimination test may not reflect the severity of 
communicative dysfunction experienced by certain veterans.  
These patterns were identified in review studies carried out 
by the Veterans' Health Administration Audiology and Speech 
Pathology Service in 1991.  The new provision found at 
38 C.F.R. § 4.86(b) applies where the pure tone threshold at 
1,000 hertz is 30 decibels or lower and the threshold at 
2,000 hertz is 70 decibels or higher, in which case an 
evaluation may be assigned under either Table VI or Table 
VIa, whichever results in a high evaluation.  

It does not appear that the veteran was notified by the RO of 
the change in the rating criteria which became effective June 
10, 1999.  Because the Board's decision herein grants an 
increase in the rating from 10 to 30 percent based on the new 
criteria and because the assignment of disability ratings for 
hearing loss are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered, Lendenmann v. Principi, 
3 Vet. App. 4345, 349 (1992), the Board finds that the 
veteran is not prejudiced by a decision on this issue at the 
present time.  See Bernard v. Brown, 3 Vet. App. 384 (1993).

In the present case, the hearing in right ear showed a 30 
decibel loss at 1,000 hertz with a 75 decibel loss at 2,000 
hertz.  The left ear showed a 30 decibel loss at 1,000 hertz 
and an 80 decibel loss at 2,000 hertz.  Thus, the provisions 
of 38 C.F.R. § 4.86(b) are called into play for both ears.  
The Roman numeral designation for each ear is obtained by 
using the higher of the numerals obtained with the use of 
Table VI or VIa.  For the right ear, Roman numeral III is 
obtained using Table VI and Roman numeral V is obtained using 
Table VIa.  Obviously, the higher of the two numerals is V.  
Turning to the left ear, Roman numeral VI is obtained using 
Table VI and Roman numeral V is obtained using Table VIa.  
The higher numeral is VI.  These designations are elevated to 
the next higher Roman numerals of VI for the right ear and 
VII for the left ear.  Using these designations, Table VII 
yields a 30 percent evaluation.  The Board notes that the 
revised rating criteria cannot be applied to evidence dated 
prior to the effective date of the change, June 10, 1999.  

The veteran complains of difficulty hearing in noisy 
situations or in crowds.  However, the rating criteria make 
no provision for consideration of subjective complaints as a 
basis for the assignment of a schedular evaluation.  To the 
contrary, the selection of a disability evaluation for 
hearing loss is derived from the mechanical application of 
the rating schedule to the numeric designation assigned on 
the basis of audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Likewise, as noted 
above, by regulation the use of hearing aids is not relevant 
to the determination of evaluations for defective hearing.  
38 C.F.R. § 4.85(a) (2001).

In order for the veteran to obtain consideration of factors 
outside of the rating schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).  The Court has held that the question of entitlement 
to an extraschedular rating is a component of a veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether an RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required]; see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].  

After a review of all of the evidence of record, the Board 
concludes that an extraschedular evaluation is not warranted 
for any period since the veteran's February 1990 claim for 
increase.  The veteran has not been hospitalized for his 
hearing deficit, let alone frequently.  The Board is likewise 
unable to find that his hearing deficit has resulted in 
"marked interference with employment within the meaning of 
the regulation.  In this regard, the Board has considered 
evidence submitted by the veteran to show impairment of his 
promotion potential, including a December 1990 statement from 
a foreman to the effect that the veteran was unable to move 
up to the next higher-paying position due to hearing loss and 
a leg injury; a July 1996 statement from K. B. Welker, M.D., 
noting that a hearing loss disability had held back the 
veteran from moving up in his department through promotion or 
vertical move; and a July 1996 statement from a physician at 
his place of work to the effect that the veteran was not 
qualified for a charger operator position based on his 
hearing loss.  

Although this evidence is persuasive in showing that the 
hearing disability interferes with his employment, that fact 
is already conceded since impairment of occupational ability 
is inherent in the assignment of 10 percent and 30 percent 
ratings for hearing loss.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
inability to qualify for higher paying jobs does not by 
itself constitute an exceptional or unusual disability 
picture, nor does it set the veteran apart from other 
claimants who have hearing impairment of the same degree.  
Neither the above statements nor any of the other evidence of 
record, including the veteran's hearing testimony, shows any 
circumstance resulting from hearing loss that would render 
impractical the application of the regular schedular 
standards.  

The Board finds that a preponderance of the evidence is 
therefore against the veteran's claim for an increased rating 
for defective hearing on an extraschedular basis and that the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).


ORDER

Service connection for residuals of a shell fragment wound to 
the left forearm is granted.  

A rating in excess of 10 percent for bilateral hearing loss 
under the rating criteria in effect prior to June 10, 1999, 
is denied.

A 30 percent rating for bilateral hearing loss under the 
rating criteria in effect from June 10, 1999, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An increased rating for bilateral hearing loss on an 
extraschedular basis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

